Exhibit 10.1

 

 

 

[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]

ISO

 

Stock Option Agreement

 

(Incentive Stock Option Granted Under

The Joint Corp. Amended and Restated 2014 Incentive Stock Plan)

 

Subject to the following terms, The Joint Corp., a Delaware corporation (the
Company), grants to the following employee of the Company (Grantee), as of the
following grant date (the Grant Date), an incentive stock option (the Option) to
purchase the following number of shares of the Company’s common stock, par value
$.001 per share (the Option Shares), at the following purchase price per share
(the Exercise Price), exercisable in installments in accordance with the
following vesting schedule, subject to expiration on the following expiration
date (the Expiration Date):

 

Grantee:  [[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]] Grant Date:  [[GRANTDATE]]
Number of Option Shares:  [[SHARESGRANTED]] Exercise Price:  [[GRANTPRICE]]
Vesting schedule:  [[VESTINGTEMPLATEDESC]] Expiration Date: 
[[GRANTEXPIRATIONDATE]]

 

Terms of Option

1.       Plan

 

The Option has been granted under the The Joint Corp. Amended and Restated 2014
Incentive Stock Plan (the Plan), which is incorporated in this Agreement by
reference. Capitalized terms used in this Agreement without being defined (for
example, the term “Committee”) have the same meanings that they have in the
Plan.

 

2.       Vesting and Exercisability

 

The Option may be exercised in whole or in part at any time prior to its
Expiration Date to the extent that it is vested at the time of exercise. Any
vested portion of the Option that remains unexercised shall expire on the
Option’s Expiration Date, subject to earlier expiration as provided in Paragraph
5 of this Agreement.



 

 

Any unvested portion of the Option shall expire on Grantee’s Termination Date
unless Grantee’s Termination occurs by reason of his or her death, in which case
the Option shall become fully vested as of Grantee’s Termination Date.

 

Notwithstanding anything to the contrary in Article 8 of the Plan, the Option
shall become fully vested upon the occurrence of both:

 

(a) a Change in Control, and

 

(b) (i) A Termination by the Company of Grantee for a reason other than Cause
during the Window Period or (ii) a Termination by Grantee for Good Reason during
the Window Period.

 

“Cause” means any one or more of the following: (i) the commission of any crime
involving dishonesty, breach of trust or physical harm to any person, (ii)
willfully engaging in conduct that is in bad faith or injurious to the Company
or its business (including, for example, fraud or embezzlement), (iii) gross
misconduct, whether personal or professional, which could cause harm to the
business or reputation of the Company, (iv) failure to comply with the
significant provisions of the Company’s policies as specified in the Employee
Handbook or Code of Ethics, or as otherwise adopted by the board of directors
then in effect, (v) willful and material failure to perform or observe, or gross
negligence in the performance of, Grantee’s job, including the failure to follow
the reasonable written directions of the person to whom Grantee reports, or (vi)
any breach of covenants of confidentiality, non-competition, non-solicitation or
other covenants Grantee has agreed to with the Company.

 

“Good Reason” means one or more of the following: (i) a material reduction
during the Window Period of Grantee’s compensation where the Company has not
implemented an across-the-board reduction in compensation; (ii) the relocation
during the Window Period (without Grantee’s prior written consent) of Grantee’s
primary work site to a location greater than seventy five (75) miles from
Grantee’s work site; or (iii) a material reduction during the Window Period of
Grantee’s duties (without Grantee’s prior written consent) from those in effect
prior to the Window Period.

 

“Window Period” means a period beginning thirty (30) calendar days prior to the
date the Change of Control is effected, and ending on the one-year anniversary
of the date the Change of Control is effected.

 

3.       Manner of Exercise

 

The Option may be exercised in respect of a whole number of Option Shares (and
only in respect of a whole number) by:

 

(a)       written notice of exercise to the Committee (or the Committee’s
designee) at the Company’s principal executive offices which is received prior
to the Option’s Expiration Date; together with

 

(b)       full payment of the Exercise Price of the Option Shares in respect of
which the Option is exercised; and



 

 

(c)       full payment of an amount equal to the Company’s federal, state and
local withholding tax obligation, if any, in connection with the Option’s
exercise.

 

In addition, the exercise of the Option shall be subject to any procedures and
policies in effect at the time of exercise that the Committee has adopted to
administer the Plan.

 

4.       Manner of Payment

 

Grantee’s payment of the Exercise Price of the Option Shares in respect of which
the Option is exercised, and his or her payment of the Company’s withholding tax
obligation, if any, in connection with the exercise, shall be made by check or
by a wire transfer of immediately available funds.

 

Payment also may be made by means of a “cashless” net exercise through a broker
approved by the Plan Administrator for the purpose, pursuant to which the full
amount due to the Company is remitted directly by the broker from the net
proceeds of the sale of a sufficient number of Option Shares. Payment may also
be made in any other manner authorized by the Plan and specifically permitted by
the Board at the time of exercise.

 

5.       Early Expiration of Vested Portion of Option

 

The vested portion of the Option shall expire as follows:

 

(a)       if Grantee incurs a Termination by reason of his or her death, the
Option shall expire on the earlier of the first anniversary of Grantee’s
Termination Date or the Option’s Expiration Date; and

 

(b)       if Grantee incurs a Termination for any reason other than Grantee’s
death, the Option shall expire on the earlier of 90 days after Grantee’s
Termination Date or the Option’s Expiration Date.

 

In any case, the exercisability of the Option may be extended by the Committee,
in the Committee’s sole discretion, to any date ending on or before the Option’s
Expiration Date.

 

6.       Confidentiality and Nonsolicitation Agreement

 

This Agreement and the grant of the Option are subject to Grantee’s (i) entering
into the confidentiality and nonsolicitation agreement which has been provided
to Grantee if Grantee has not previously entered into such agreement in
connection with Grantee’s receipt of an Award under the Plan (the
Confidentiality, Noncompetition and Nonsolicitation Agreement) or (ii) Grantee’s
reaffirmation of the Confidentiality, Noncompetition and Nonsolicitation
Agreement that Grantee previously entered into in connection with Grantee’s
receipt of an Award under the Plan.  The Company would not have granted the
Option to Grantee without Grantee’s entering into or reaffirming the
Confidentiality, Noncompetition and Nonsolicitation Agreement.



 

 

7.       Transferability

 

The Option may not be transferred, assigned or pledged (whether by operation of
law or otherwise), except (i) as provided by will or the applicable laws of
intestacy or (ii) in accordance with Section 5.5 of the Plan. The Option shall
not be subject to execution, attachment or similar process.

 

8.       Treatment as Non-Statutory Stock Option

 

To the extent that the aggregate fair market value (determined in respect of
each ISO on the basis of the Fair Market Value of a share of common stock on the
ISO’s Grant Date) of the underlying shares of all ISOs that become exercisable
by Grantee for the first time in any calendar year exceeds $100,000, the Options
shall be treated as NSOs. This limitation shall be applied by taking ISOs into
account in the order in which they were granted.

 

9.       Interpretation

 

This Agreement is subject to the terms of the Plan, as the Plan may be amended,
but except as required by applicable law, no amendment of the Plan after the
Grant Date shall adversely affect Grantee’s rights in respect of the Option
without Grantee’s consent.

 

If there is a conflict or inconsistency between this Agreement and the Plan, the
terms of the Plan shall control. Notwithstanding the foregoing, in the case of
the inconsistency between Section 2 of this Agreement and Article 8 of the Plan,
Section 2 of this Agreement shall control. The Committee’s interpretation of
this Agreement and the Plan shall be final and binding.

 

10.       No Right to Employment

 

Nothing in this Agreement shall be considered to confer on Grantee any right to
continue to be employed by the Company or a Subsidiary or to limit the right of
the Company or a Subsidiary to terminate such employment.

 

11.       No Stockholder Rights

 

Grantee shall not have any rights as a stockholder of the Company in respect of
any of the Option Shares unless and until Option Shares are issued to Grantee
following his or her exercise of the Option.

 

12.       Governing Law

 

This Agreement shall be governed in accordance with the laws of the State of
Arizona.

 

13.       Binding Effect

 

This Agreement shall be binding on the Company and its successors and on Grantee
and Grantee’s heirs, legatees and legal representatives.



 

 

14.       Effective Date

 

This Agreement shall not become effective until Grantee’s acceptance of this
Agreement and the acceptance or reaffirmation of the Confidentiality,
Noncompetition and Nonsolicitation Agreement. Upon Grantee’s acceptance of this
Agreement and the acceptance or reaffirmation of the Confidentiality,
Noncompetition and Nonsolicitation Agreement, this Agreement shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or Grantee.

 

[Signature page follows.]

 

 

 

 

 

 

 

 

 



 

 

  The Joint Corp.          By         Peter D. Holt      President & Chief
Executive Officer

 

Acceptance by Grantee

 

I accept this Stock Option Agreement and agree to be bound by all of its terms.
I acknowledge receipt of a copy of the Plan and I (i) agree to enter into the
Confidentiality, Noncompetition and Nonsolicitation Agreement, a copy of which I
acknowledge receipt, if I have not previously entered into such agreement in
connection with the receipt of an Award under the Plan or (ii) reaffirm the
Confidentiality, Noncompetition and Nonsolicitation Agreement that I have
previously entered into in connection with the receipt of an Award under the
Plan.

       

 

 

      [[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]           Grantee’s address:  
[[RESADDR1]] [[RESADDR2]] [[RESADDR3]]   [[RESCITY]], [[RESSTATEORPROV]]
[[RESPOSTALCODE]]   [[RESCOUNTRY]]

 

 

 



--------------------------------------------------------------------------------

